Per Curiam.

The action is to recover damages for the conversion of twenty-one suits of clothing and other articles. Judgment was rendered against the defendants for $185 damages, together with costs and extra costs.
Although what seems to have been regarded as the value of such suits appears to have been taken into consideration by the justice in assessing the damages, the record fails to disclose any proof whatever that the same were ever in the possession or under the control of the defendants. Under these circumstances, the judgment must be reversed and a new trial ordered, with costs to the appellants to abide the event.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellants to abide event.